984 So.2d 1286 (2008)
Christopher C. DEWEES, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-6150.
District Court of Appeal of Florida, First District.
July 7, 2008.
Christopher Dewees, pro se, Petitioner.
Bill McCollum, Attorney General, and C. Bowen Robinson, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal of the order denying defendant's motion for DNA testing and postconviction relief rendered on August 30, 2007, in Okaloosa County Circuit Court case number *1287 99-CF-234. The appeal shall proceed in Dewees v. State, Case No. 1D08-2117.
DAVIS, VAN NORTWICK, and POLSTON, JJ., concur.